Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 29th day
of January, 2009 , by and among 1st Financial Services Corporation, a North
Carolina corporation (the “Corporation”), Mountain 1st Bank & Trust Company, a
North Carolina-chartered bank and wholly owned subsidiary of the Corporation
(the “Bank”), and Roger A. Mobley (the “Executive”). The Corporation and the
Bank are referred to in this Agreement individually and together as the
“Employer.”

WHEREAS, the Executive is the Chief Financial Officer of the Employer,
possessing unique skills, knowledge, and experience relating to the Employer’s
business, and the Executive has made and is expected to continue to make major
contributions to the profitability, growth, and financial strength of the
Employer and affiliates, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Employer hereby employs the Executive to serve as Chief
Financial Officer according to the terms and conditions of this Agreement and
for the period stated in section 1.4. The Executive hereby accepts employment
according to the terms and conditions of this Agreement and for the period
stated in section 1.4.

1.2 Service on the Board of Directors. If the Executive is serving as a director
of the Employer on the date of this Agreement, the Employer shall nominate the
Executive for election as a director at such times as necessary so that the
Executive will, if elected by stockholders, remain a director of the Employer
throughout the term of this Agreement. The Executive hereby consents to serve as
a director of the Employer and the Executive hereby consents to being named as a
director of the Employer in documents filed by the Employer under the Securities
Exchange Act of 1934. The Executive shall be deemed to have resigned as a
director of the Employer effective immediately after termination of the
Executive’s employment under Article 3 of this Agreement, regardless of whether
the Executive submits a formal, written resignation as director.

 

1



--------------------------------------------------------------------------------

1.3 Duties. As Chief Financial Officer of the Employer, the Executive shall
serve under the direction of the Employer’s Chief Executive Officer and in
accordance with the Employer’s Articles of Incorporation and Bylaws, as each may
be amended or restated from time to time. The Executive shall report directly to
the Chief Executive Officer. The Executive shall serve the Employer faithfully,
diligently, competently, and to the best of the Executive’s ability. The
Executive shall exclusively devote full time, energy, and attention to the
business of the Employer and to the promotion of the Employer’s interests
throughout the term of this Agreement. Without written consent of the Employer’s
board of directors, during the term of this Agreement the Executive shall not
render services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which such
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive. Nothing in this section 1.3 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.

1.4 Term. The initial term of this Agreement shall be for a period of three
years, commencing January 29, 2009. On the first anniversary of the January 29,
2009 effective date of this Agreement and on each anniversary thereafter, this
Agreement shall be extended automatically for one additional year unless the
Employer’s board of directors determines that the term shall not be extended. If
the board of directors determines not to extend the term, it shall promptly
notify the Executive in writing. If the board decides not to extend the term of
this Agreement, this Agreement shall nevertheless remain in force until its term
expires. The board’s decision not to extend the term of this Agreement shall not
– by itself – give the Executive any rights under this Agreement to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance benefits under Articles 4 or 5 of this Agreement.
References herein to the term of this Agreement mean the initial term, as the
same may be extended. Unless sooner terminated, the Executive’s employment shall
terminate when the Executive attains age 65.

ARTICLE 2

COMPENSATION

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $125,000, payable in
installments twice monthly. The Executive’s salary shall be reviewed annually by
the Corporate Governance Committee of the Employer’s board of directors or by
such other board committee as has jurisdiction over executive compensation. The
Executive’s salary shall be increased no more frequently than annually to
account for cost of living increases. The Executive’s salary also may be
increased beyond the amount necessary to account for cost of living increases at
the discretion of the committee having jurisdiction over executive compensation.
However, the Executive’s salary shall not be reduced. The Executive’s salary, as
the same may be increased from time to time, is referred to in this Agreement as
the “Base Salary.”

 

2



--------------------------------------------------------------------------------

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Employer’s 401(k) Plan, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits. Without limiting the generality of the foregoing –

(a) Participation in stock plans. The Executive shall be eligible to participate
in stock option plans and other stock-based compensation, incentive, bonus, or
purchase plans existing on the date of this Agreement or adopted during the term
of this Agreement.

(b) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.

(c) Long-term care and disability coverage. If the Executive chooses to obtain
long-term care and disability insurance coverage, the Employer shall reimburse
the Executive for the cost of obtaining and thereafter maintaining the long-term
care and disability coverage, provided that disability coverage shall be
reimbursed solely insofar as necessary to support disability insurance providing
an annual benefit not exceeding 60% of the Executive’s current projected base
and bonus salary for the year at the time of termination of employment because
of disability, with a minimum 90-day elimination period.

2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer. The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation or sick leave, nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next unless
authorized by the Employer’s board of directors to do so. Vacation days not used
in a given year may not be carried over from one calendar year to the next.

2.4 Limitations Applicable under the Capital Purchase Program. Any bonus or
incentive compensation paid or payable to the Executive shall be subject to
recovery by the Employer and shall be repaid by the Executive to the Employer
if, in the judgement of the board of directors or the board committee having
jurisdiction over executive compensation, the compensation was based on
materially inaccurate financial statements or on any other materially inaccurate
performance criteria. The compensation shall be repaid by the Executive to the
Employer within 30 days after written demand by the Employer or as soon
thereafter as is practicable. The Executive’s obligations under this section 2.4
shall survive termination of this Agreement and shall be effective for as long
as the Employer is a participant in and is subject to the U.S. Department of the
Treasury’s Troubled Assets Relief Program (TARP) Capital Purchase Program (CPP)
rules and guidance, with debt or equity held by the U.S. Department of the

 

3



--------------------------------------------------------------------------------

Treasury. The Executive’s obligations under this section 2.4 shall expire when
the Employer is no longer a participant in and subject to the Troubled Assets
Relief Program (TARP) Capital Purchase Program (CPP) rules and guidance,
provided that the Executive shall have repaid all amounts for which a repayment
demand has been made by the Employer. For purposes of this section 2.4, the
compensation subject to recovery by the Employer includes but is not limited to
cash compensation and stock option or other equity-based compensation, and any
other bonus or incentive compensation within the meaning of the rules and
guidance governing executive compensation of participants in the Troubled Assets
Relief Program (TARP) Capital Purchase Program (CPP), which rules and guidance
are currently set forth in interim final rules appearing at 31 C.F.R. Part 30,
as the rules and guidance may be supplemented or amended from time to time after
the date of this Agreement. The compensation subject to recovery by the Employer
includes compensation paid or payable under this Agreement as well as
compensation paid or payable under any other compensation arrangement between
the Employer and the Executive, whether existing on the date of this Agreement
or entered into hereafter.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically at the Executive’s death. If the
Executive dies in active service to the Employer, the Executive’s estate shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days. The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Employer gives notice of termination due to
disability. If the Executive’s employment terminates because of disability, the
Executive shall receive the salary earned through the date on which termination
became effective, any unpaid bonus or incentive compensation due to the
Executive for the calendar year preceding the calendar year in which the
termination became effective, any payments the Executive is eligible to receive
under any disability insurance program in which the Executive participates, and
such other benefits to which the Executive may be entitled under the Employer’s
benefit plans, policies, and agreements, or the provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. For purposes of this
Agreement “Cause” means any of the following –

(a) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment. For purposes of this Agreement no act or failure to act on
the Executive’s part shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
Employer’s best interests, or

(b) intentional material violation of any law or significant policy of the
Employer, which in the Employer’s reasonable judgment has an adverse effect on
the Employer, or

(c) the Executive’s gross negligence or gross neglect of duties in the
performance of duties to the Employer, or

(d) intentional wrongful damage by the Executive to the Employer’s business or
property, including without limitation the Employer’s reputation, which in the
Employer’s sole judgment causes material harm to the Employer, or

(e) failure by the Executive to comply with fiduciary duties to the Employer and
its stockholders or misconduct involving dishonesty, in either case whether in
the Executive’s capacity as an officer or as a director, or

(f) failure of the Executive to comply with this Agreement, which in the sole
judgment of the Employer is a material failure to comply and is not corrected by
the Executive within ten days after receiving written notice from the Employer,
or

(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(h) occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

(i) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

 

5



--------------------------------------------------------------------------------

3.3 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in clause (y), the Executive may terminate employment with
Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied –

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for the Employer, or

6) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(y) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Employer shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

3.4 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination with Good
Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for the unexpired
term of this Agreement and in accordance with the Employer’s regular pay
practices continue to receive the Base Salary in effect at employment
termination. However, the Executive shall not be entitled to continued
participation in the Employer’s or a subsidiary’s retirement plan(s) or any
stock-based plans. The Employer and the Executive acknowledge and agree that the
compensation and benefits under this section 4.1 shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.

(b) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, if the
cash severance payment under section 4.1(a) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
continued Base Salary under section 4.1(a) for the first six months after
employment termination shall be paid to the Executive in a single lump sum
without interest on the first day of the seventh month after the month in which
the Executive’s employment terminates. References in this Agreement to Internal
Revenue Code section 409A include rules, regulations, and guidance of general
application issued by the Department of the Treasury under section 409A.

4.2 Post-Termination Insurance Coverage. (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause, voluntarily
but with Good Reason, or because of disability, the Employer shall continue or
cause to be continued at the Employer’s expense life and medical insurance
benefits in effect during and in accordance with the same schedule prevailing in
the two years preceding the date of the Executive’s termination, and the
Employer shall continue to reimburse the Executive under section 2.2(c) for the
cost to continue long-term care and disability insurance coverage, if any,
previously obtained by the Executive and for which the Executive shall have been
receiving reimbursement under section 2.2(c). The benefits provided by this
section 4.2 shall continue until the first to occur of (w) the Executive’s
return to employment with the Employer or another employer, (x) the Executive’s
attainment of age 65, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage, or (y) when

 

7



--------------------------------------------------------------------------------

employment termination occurs the Executive is a specified employee within the
meaning of section 409A of the Internal Revenue Code of 1986, if any of the
benefits specified in section 4.2(a) would be considered deferred compensation
under section 409A, and finally if an exemption from the six-month delay
requirement of section 409A(a)(2)(B)(i) is not available for that particular
benefit, instead of continued insurance coverage under section 4.2(a) the
Employer shall pay to the Executive in a single lump sum an amount in cash equal
to the present value of the Employer’s projected cost to maintain that
particular benefit had the Executive’s employment not terminated, assuming
continued coverage for the lesser of 36 months or the number of months until the
Executive attains age 65. The lump-sum payment shall be made 30 days after
employment termination or, if section 4.1(b) applies and a six-month delay is
required under Internal Revenue Code section 409A, on the first day of the
seventh month after the month in which the Executive’s employment terminates.

4.3 Additional Severance Benefits. If the Employer terminates the Executive’s
employment involuntarily but without Cause or if the Executive terminates
employment voluntarily but with Good Reason before full vesting of stock options
then held by the Executive, the Executive shall be entitled to receive from the
Employer an amount in cash equal to the intrinsic value of the unvested stock
options as of the effective date of termination. For this purpose intrinsic
value means the per share fair market value of Employer common stock minus the
option exercise price per share. If the common stock is traded on an exchange or
over the counter, fair market value shall mean the closing price on the trading
day immediately before the date of termination. If the common stock is not
traded on an exchange or over the counter, the per share fair market value of
Employer common stock shall be determined by the Employer’s board of directors
in good faith. Amounts payable under this section 4.3 shall be paid in a single
lump sum 30 days after termination of the Executive’s employment or, if section
4.1(b) applies and a six-month delay is required under Internal Revenue Code
section 409A, on the first day of the seventh month after the month in which the
Executive’s employment terminates.

4.4 Limitations Applicable under the Capital Purchase Program. Despite any
contrary provisions within this Agreement, the Employer’s board of directors and
the board committee having jurisdiction over executive compensation shall
unilaterally and without the Executive’s consent modify any of the provisions of
Article 4 of this Agreement, including but not limited to reducing the amount of
the cash severance benefit under section 4.1, reducing or eliminating any of the
continued insurance benefits provided under section 4.2, or reducing or
eliminating the additional severance benefits under Section 4.3 if, in the
board’s or committee’s sole judgement, the modification is necessary to comply
with the mandatory application of the U.S. Department of the Treasury’s rules
and guidance governing executive compensation of participants in the Troubled
Assets Relief Program (TARP) Capital Purchase Program (CPP), which rules and
guidance are currently set forth in interim final rules appearing at 31 C.F.R.
Part 30, as the rules and guidance may be supplemented or amended from time to
time after the date of this Agreement. The board or committee’s power to modify
the provisions of Article 4 shall be effective for termination of the
Executive’s employment occurring while the Employer is a participant in and is
subject to the Troubled Assets Relief Program (TARP) Capital Purchase Program
(CPP) rules and guidance, with debt or equity held by the U.S. Department of the

 

8



--------------------------------------------------------------------------------

Treasury. The board or committee’s action modifying any of the provisions of
Article 4 may but need not be in the form of a written amendment or supplement
of this Agreement or in the form of a duly adopted resolution. The board or
committee’s power to modify the provisions of Article 4 shall expire when the
Employer is no longer a participant in and subject to the Troubled Assets Relief
Program (TARP) Capital Purchase Program (CPP) rules and guidance. Loss of the
Employer’s compensation deduction resulting from application of the Troubled
Assets Relief Program (TARP) Capital Purchase Program (CPP) rules and guidance
is not a basis to reduce or eliminate any benefits provided by this Agreement.

ARTICLE 5

CHANGE IN CONTROL

5.1 Change in Control Benefits. (a) If a Change in Control occurs during the
term of this Agreement, the Employer shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s Base Salary when the Change in Control occurs plus (y) any
cash bonus or cash incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurs, regardless of
when the cash bonus or cash incentive compensation earned for the preceding
calendar year is paid and regardless of whether all or part of the bonus or
incentive compensation is subject to elective deferral or vesting. Annual
compensation shall be calculated without regard to any deferrals under qualified
or nonqualified plans, but annual compensation shall not include interest or
other earnings credited to the Executive under qualified or nonqualified plans
or any compensation paid to the Executive in the Executive’s capacity as a
director. The amount payable to the Executive hereunder shall not be reduced to
account for the time value of money or discounted to present value. The payment
required under this paragraph (a) is payable no later than five business days
after the Change in Control occurs. If the Executive receives payment under
section 5.1 the Executive shall not be entitled to any additional severance
benefits under section 4.1 of this Agreement. The Executive shall be entitled to
benefits under this section 5.1 on no more than one occasion.

(b) In addition to the benefits specified in sections 4.2 and 4.3, if the
Executive’s employment terminates involuntarily without Cause or voluntarily
with Good Reason within 24 months after a Change in Control, the Employer shall
cause the Executive to become fully vested in awards under any stock option,
stock incentive, or other non-qualified plans, programs, or arrangements in
which the Executive participated if (x) the plan, program, or arrangement does
not address the effect of a change in control or termination after a change in
control and (y) award vesting occurs automatically with the passage of time or
years of service. Provided the Executive is at the time a covered employee
within the meaning of Internal revenue Code section 162(m), accelerated vesting
in or entitlement to awards shall not occur under this section 5.1(b) in the
case of any award for which vesting or entitlement is based on achievement of
performance conditions, whether the conditions have to do with individual
performance or corporate performance measures, including but not limited to
stock price or financial statement or other financial measures.

 

9



--------------------------------------------------------------------------------

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

5.3 Gross-Up for Taxes. (a) Additional payment to account for Excise Taxes. If a
Change in Control occurs in 2009 or thereafter, if the Executive receives the
lump-sum payment under section 5.1 of this Agreement and acceleration of
benefits under any other benefit, compensation, or incentive plan or arrangement
with the Employer (collectively, the “Total Benefits”), and if any part of the
Total Benefits is subject to the Excise Tax under Internal Revenue Code sections
280G and 4999 (the “Excise Tax”), simultaneously with the payment under section
5.1(a) the Employer shall pay or cause to be paid to the Executive the following
additional amounts, consisting of a percentage of the sum of (x) a payment equal
to the Excise Tax payable by the Executive under section 4999 on the Total
Benefits (the “Excise Tax Payment”) plus (y) a payment equal to the amount
necessary to provide the Excise Tax Payment net of all income, payroll, and
excise taxes. The applicable percentage of the sum of clauses (x) and (y) is
referred to in this Employment Agreement as the “Gross-Up Payment Amount.” The
applicable percentage Gross-Up Payment Amount to which the Executive is entitled
is 33% for a Change in Control occurring in 2009, 66% for a Change in Control
occurring in 2010, and 100% for a Change in Control occurring in 2011 or
thereafter. Payment of the Gross-Up Payment Amount shall be made in addition to
the amount set forth in section 5.1(a).

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

10



--------------------------------------------------------------------------------

  1) Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s employment termination (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Employer, any person whose actions result in a
Change in Control, or any person affiliated with the Employer or such person)
shall be treated as “parachute payments” within the meaning of Internal Revenue
Code section 280G(b)(2), and all “excess parachute payments” within the meaning
of section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in
the opinion of the certified public accounting firm that is retained by the
Employer as of the date immediately before the Change in Control (the
“Accounting Firm”) such other payments or benefits do not constitute (in whole
or in part) parachute payments, or such excess parachute payments represent (in
whole or in part) reasonable compensation for services actually rendered within
the meaning of Internal Revenue Code section 280G(b)(4) in excess of the “base
amount” (as defined in Internal Revenue Code section 280G(b)(3)), or are
otherwise not subject to the Excise Tax,

 

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Internal Revenue Code
sections 280G(d)(3) and (4).

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the
reduction in federal income taxes that can be obtained from deduction of state
and local taxes (calculated by assuming that any reduction under Internal
Revenue Code section 68 in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of state and local income taxes
that would otherwise be deductible by the Executive, and applicable federal FICA
and Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the

 

11



--------------------------------------------------------------------------------

Executive’s employment terminated, the Executive shall repay to the Employer –
when the amount of the reduction in Excise Tax is finally determined – the
portion of the Gross-Up Payment Amount attributable to the reduction (plus that
portion of the Gross-Up Payment Amount attributable to the Excise Tax, federal,
state and local income taxes and FICA and Medicare withholding taxes imposed on
the Gross-Up Payment Amount being repaid by the Executive to the extent that the
repayment results in a reduction in Excise Tax, FICA and Medicare withholding
taxes and/or a federal, state or local income tax deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), the Employer shall make an additional payment to the
Executive for the excess (plus any interest, penalties or additions payable by
the Executive for the excess) when the amount of the excess is finally
determined.

(b) Responsibilities of the Accounting Firm and the Employer. Determinations
Shall Be Made by the Accounting Firm. Subject to the provisions of section
5.3(a), all determinations required to be made under this section 5.3(b) –
including whether and when a Gross-Up Payment Amount is required, the amount of
the Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days after receipt of notice
from the Employer or the Executive that there has been a Gross-Up Payment
Amount, or such earlier time as is requested by the Employer.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Employer and the
Executive. Because of the uncertainty when the Determination is made about
whether any of the Total Benefits will be subject to the Excise Tax, it is
possible that a Gross-Up Payment Amount that should have been made will not have
been made by the Employer (“Underpayment”), or that a Gross-Up Payment Amount
will be made that should not have been made by the Employer (“Overpayment”). If
after a Determination by the Accounting Firm the Executive is required to make a
payment of additional Excise Tax, the Accounting Firm shall determine the amount
of

 

12



--------------------------------------------------------------------------------

the Underpayment. The Underpayment (together with interest at the rate provided
in section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Employer to or for the benefit of the Executive. If the Gross-Up Payment
Amount exceeds the amount necessary to reimburse the Executive for the Excise
Tax according to section 5.3(a), the Accounting Firm shall determine the amount
of the Overpayment. The Overpayment (together with interest at the rate provided
in section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Executive to or for the benefit of the Employer. Provided that the
Executive’s expenses are reimbursed by the Employer, the Executive shall
cooperate with reasonable requests by the Employer in any contests or disputes
with the Internal Revenue Service relating to the Excise Tax.

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another qualified public accounting firm
to make the Determinations required hereunder (in which case the term
“Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

5.4 Limitations Applicable under the Capital Purchase Program. Despite any
contrary provisions within this Agreement, the Employer’s board of directors and
the board committee having jurisdiction over executive compensation shall
unilaterally and without the Executive’s consent modify any of the provisions of
Article 5 of this Agreement, including but not limited to reducing the amount of
the cash benefit under section 5.1 or reducing or eliminating the gross-up
benefit under section 5.3, if in the board’s or committee’s sole judgement the
modification is necessary to comply with the mandatory application of the U.S.
Department of the Treasury’s rules and guidance governing executive compensation
of participants in the Troubled Assets Relief Program (TARP) Capital Purchase
Program (CPP), which rules and guidance are currently set forth in interim final
rules appearing at 31 C.F.R. Part 30, as the rules and guidance may be
supplemented or amended from time to time after the date of this Agreement. The
board or committee’s power to modify the provisions of Article 5 shall be
effective for a Change in Control occurring while the Employer is a participant
in and is subject to the Troubled Assets Relief Program (TARP) Capital Purchase
Program (CPP) rules and guidance, with debt or equity held by the U.S.
Department of the Treasury. The board or committee’s action modifying any of the
provisions of Article 5 may but need not be in the form of a written amendment
or supplement of this Agreement or in the form of a duly adopted resolution. The
board or committee’s power to modify the provisions of Article 5 shall expire
when the Employer is no longer a participant in and subject to the Troubled
Assets Relief Program (TARP) Capital Purchase Program (CPP) rules and guidance.
Loss of the Employer’s compensation deduction resulting from application of the
Troubled Assets Relief Program (TARP) Capital Purchase Program (CPP) rules and
guidance is not a basis to reduce or eliminate any benefits provided by this
Agreement.

ARTICLE 6

CONFIDENTIALITY AND COVENANT NOT TO COMPETE

 

13



--------------------------------------------------------------------------------

6.1 Confidentiality. (a) Nondisclosure. The Executive covenants not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business or anything connected therewith. As used
in this Article 6 the term “confidential information” means all of the
Employer’s and its affiliates’ confidential and proprietary information and
trade secrets in existence on the date hereof or existing at any time during the
term of this Agreement, including but not limited to –

1) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

2) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

3) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

4) trade secrets, as defined from time to time by the laws of the State of North
Carolina.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

For purposes of this Agreement the term “affiliate” of the Employer includes any
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the Employer.

(b) Return of materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive shall retain no copies thereof
after termination of this Agreement or termination of the Executive’s employment
with the Employer.

(c) Creative work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby

 

14



--------------------------------------------------------------------------------

assigns to the Employer all rights, title, and interest, whether by way of
copyrights, trade secret, trademark, patent, or otherwise, in all such work or
work product, regardless of whether the same is subject to protection by patent,
trademark, or copyright laws.

6.2 Competition. (a) Covenant not to compete. The Executive shall not –

1) own any interest in, manage, operate, control, be a director of or employed
by, render consulting or advisory services to, or participate in or be connected
with the management or control of any business that is engaged in the operation
of a bank, savings bank, credit union, mortgage company, savings and loan
association or similar financial institution conducting any of its operations
within the counties in North Carolina in which the Employer or any affiliate
conducts operations or in any county contiguous to any of the counties in which
the Employer had a branch when the Executive’s employment terminated. Ownership
by the Executive of a passive investment not exceeding 5.0% of the outstanding
capital stock of any such business whose stock is publicly traded or quoted on
the New York Stock Exchange, the American Stock Exchange, Nasdaq, the OTC
Bulletin Board, or the “pink sheets” of the National Quotation Bureau shall not
be considered to be a violation of the covenant against competition stated in
this section 6.2, or

2) influence or attempt to influence any customer of the Employer to discontinue
use of the Employer’s services or divert or attempt to divert the customer’s
business to any other person, firm or corporation, or

3) interfere with, disrupt, or attempt to disrupt the relationship, contractual
or otherwise, between the Employer and any of its customers, suppliers,
principals, distributors, lessors, or licensors, or

4) solicit any officer or employee of the Employer whose base annual salary at
the time of the Executive’s employment termination was $50,000 or more to work
for any other person, firm, or corporation.

(b) Duration and forfeiture. The covenant against competition stated in this
section 6.2 shall survive until the later of (x) the remaining term of this
Agreement and (y) the date when the Executive is no longer receiving severance
benefits under Article 4 of this Agreement. A violation by the Executive of the
covenant against competition while receiving severance benefits shall result in
forfeiture by the Executive of all remaining severance benefits under Articles 4
and 5 of this Agreement.

(c) Tolling period. If the Executive fails to comply with section 6.2 and the
Employer seeks to enforce compliance by judicial proceedings, the time period
during which the Executive is prohibited from competing with the Employer shall
be extended by the time during which the Executive has actually competed with
the Employer or has been in violation of section 6.2 and any period of
litigation required to enforce the Executive’s obligations.

 

15



--------------------------------------------------------------------------------

(d) Reformation. The Executive and the Employer intend that the provisions of
this section 6.2 be enforced as written. However, if one or more of the
provisions is held to be unenforceable because of its duration or scope, the
Executive and the Employer agree that the court making that determination shall
have the power to reform the duration or scope of the affected provision, and as
reformed the provision shall then be enforceable and shall be binding on the
parties.

(e) Exceptions. It is expressly agreed that the provisions and covenants in this
section 6.2 shall not apply and shall be of no force or effect if the Employer
fails to honor its obligations under this Agreement after termination of the
Executive’s employment. The covenant against competition stated in section 6.2
also shall be void after a Change in Control.

6.3 Acknowledgments. The Executive hereby acknowledges that the enforcement of
Article 6 of this Agreement is necessary to ensure the preservation, protection,
and continuity of the business, trade secrets, and goodwill of the Employer, and
that the restrictions set forth in Article 6 are reasonable in terms of time,
scope, territory, and in all other respects. The Executive acknowledges that it
is impossible to measure in money the damages that will accrue to the Employer
if the Executive fails to observe the obligations imposed by Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions of
Article 6, the Executive hereby waives the claim or defense that an adequate
remedy at law is available to the Employer and the Executive agrees not to urge
in any such action the claim or defense that an adequate remedy at law exists.

6.4 Survival of Obligations. The Executive’s obligations under Article 6 of this
Agreement shall survive employment termination regardless of the manner in which
termination occurs and shall be binding upon the Executive’s heirs, executors,
and administrators. The existence of any claim or cause of action by the
Executive against the Employer shall not constitute and shall not be asserted as
a defense by the Executive to enforcement of Article 6.

ARTICLE 7

MISCELLANEOUS

7.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

 

16



--------------------------------------------------------------------------------

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 7.1, the Employer shall have no
liability to pay any amount to the assignee or transferee.

7.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in the State of North
Carolina. Any actions or proceedings instituted under this Agreement shall be
brought and tried solely in courts located in Henderson County, North Carolina
or in the federal court having jurisdiction in Hendersonville, North Carolina.
The Executive expressly waives the right to have any such actions or proceedings
brought or tried elsewhere.

7.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive. Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.

7.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Mountain 1st Bank & Trust
Company, 101 Jack Street, Hendersonville, North Carolina 28792, Attention:
Corporate Secretary.

7.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provision of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder

 

17



--------------------------------------------------------------------------------

of this Agreement shall continue in full force and effect unless that would
clearly be contrary to the intentions of the parties or would result in an
injustice.

7.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

7.7 No Duty to Mitigate. The Employer hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under this Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment. Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

7.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision or affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

7.9 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement, or (y) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from

 

18



--------------------------------------------------------------------------------

time to time to retain counsel of the Executive’s choice, at the Employer’s
expense as provided in this section 7.9, to represent the Executive in the
initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 7.9, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $500,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
7.9 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Despite anything in this Agreement to the contrary, however,
the Employer shall not be required to pay or reimburse Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

7.10 Consultation with Counsel and Interpretation of this Agreement. The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel. Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

7.11 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the

 

19



--------------------------------------------------------------------------------

Employer shall reform the provision. However, the Employer shall maintain to the
maximum extent practicable the original intent of the applicable provision
without subjecting the Executive to additional tax or interest, and the Employer
shall not be required to incur any additional compensation expense as a result
of the reformed provision. References in this Agreement to section 409A of the
Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.

7.12 Compliance with TARP Capital Purchase Program Rules. The Executive hereby
acknowledges and agrees that, for as long as the Employer is a participant in
and is subject to the Troubled Assets Relief Program (TARP) Capital Purchase
Program (CPP) rules and guidance, with debt or equity held by the U.S.
Department of the Treasury, the Employer will be bound by the executive
compensation and corporate governance requirements of section 111 of the
Emergency Economic Stabilization Act of 2008 and any implementing guidance or
regulations issued by the Secretary of the U.S. Department of the Treasury. The
Executive hereby grants to the U.S. Department of the Treasury a waiver
releasing the U.S. Department of the Treasury from any claims that the Employer
or the Executive may otherwise have as a result of the issuance of any
regulations modifying the terms of benefits plans, arrangements, and agreements
to eliminate any provisions that would not be in compliance with the executive
compensation and corporate governance requirements of section 111 of the
Emergency Economic Stabilization Act of 2008 and any implementing guidance or
regulations issued by the Secretary of the Treasury.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE     MOUNTAIN 1ST BANK & TRUST COMPANY

/s/ Roger A. Mobley

    By:  

/s/ Gregory L. Gibson

Roger A. Mobley     Its:   Chief Executive Officer     1ST FINANCIAL SERVICES
CORPORATION     By:  

/s/ Gregory L. Gibson

    Its:   Chief Executive Officer

 

20